Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liyan Zhu  (Reg. # 71,580) on 04/29/2022.

The claims have been amended as follows: 

Claim 18.	(Currently Amended) An aircraft comprising:
	an aircraft propulsor, the aircraft propulsor comprising:
	a core engine;
a nacelle, circumscribing the core engine and defining, with the core engine, a bypass flow channel around the core engine, wherein the bypass flow channel is configured to allow air to flow within the aircraft propulsor without flowing through the core engine; and
	a nacelle landing gear comprising:
	a nacelle landing gear strut; and
	a nacelle landing gear wheel, coupled to the nacelle landing gear strut, wherein at least a first portion of the nacelle landing gear wheel is disposed outside of the nacelle, and wherein the nacelle landing gear strut extends through the bypass flow channel.

Claim 21.	(Currently Amended) The aircraft of claim 20, wherein at least a second portion of the nacelle landing gear wheel is disposed below the fuselage, and wherein at least a portion of the fuselage landing gear is disposed below the second portion of the nacelle landing gear wheel when the fuselage landing gear is in the wheels down configuration.

Claim 22.	(Currently Amended) The aircraft of claim 18, wherein the aircraft propulsor further comprises:
	a cover, disposed over the first portion of the nacelle landing gear wheel disposed outside of the nacelle.

Claim 23.	(Currently Amended) A method to enable an aircraft emergency landing using a nacelle landing gear, the aircraft emergency landing comprising:
	contacting a surface with a nacelle landing gear wheel of the nacelle landing gear of an aircraft propulsor, wherein at least a first portion of the nacelle landing gear wheel is disposed outside of a nacelle of the aircraft propulsor, wherein a nacelle landing gear strut of the nacelle landing gear extends through a bypass flow channel of the aircraft propulsor, wherein the bypass flow channel is defined by a core engine of the aircraft propulsor and the nacelle circumscribing the core engine, and wherein the bypass flow channel is configured to allow air to flow within the aircraft propulsor without flowing through [[a]]the core engine of the aircraft propulsor; and
	preventing contact between the surface and a nacelle with the nacelle landing gear wheel.  

Allowable Subject Matter
Claims 1, 3-18,  and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the closest prior arts of record individually or in combination discloses or render obvious an aircraft propulsor comprising: a core engine; a nacelle, circumscribing the core engine and defining, with the core engine, a bypass flow channel around the core engine, wherein the bypass flow channel is configured to allow air to flow within the aircraft propulsor without flowing through the core engine; and a nacelle landing gear comprising: a nacelle landing gear strut coupled to a core engine; and a nacelle landing gear wheel, coupled to the nacelle landing gear strut, wherein at least a first portion of the nacelle landing gear wheel is disposed outside of the nacelle, and wherein the nacelle landing gear strut extends through the bypass flow channel.
The closest prior art of record is Tampier (US 2,346,280). Tampier individually or in combination lacks to disclose or render obvious an aircraft propulsor wherein the bypass flow channel is configured to allow air to flow within the aircraft propulsor without flowing through the core engine and at least a first portion of the nacelle landing gear wheel is disposed outside of the nacelle, and wherein the nacelle landing gear strut extends through the bypass flow channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642